UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30 /10 The following N-CSR relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund Dreyfus Institutional Income Advantage Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Debt Local Currency Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Emerging Markets Debt Local Currency Fund, covering the six-month period from June 1, 2010, through November 30, 2010. Bonds delivered respectable returns despite periodic bouts of volatility stemming from domestic and global economic uncertainty. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment and persistent weakness in housing markets weighed on domestic economic activity, and a sovereign debt crisis in Europe sparked a global flight to quality toward traditional safe havens, including U.S. government securities. Low inflation and a stimulative monetary policy also supported longer-term bond prices. We are cautiously optimistic regarding economic and market prospects in 2011. A weaker U.S. dollar is likely to support exports and limit imports, residential construction appears set to begin recovering from depressed levels, and employment growth has begun to expand enough to generate gains in wage and salary income. However, we expect inflationary pressures and short-term interest rates to remain low for some time to come.As always, to determine how these current market factors may affect your portfolio investments, we urge you to talk with your financial advisor to ensure that you are positioned appropriately to meet your current and future investment needs. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through November 30, 2010, as provided by Alexander Kozhemiakin and Javier Murcio, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2010, Dreyfus Emerging Markets Debt Local Currency Funds Class A shares produced a total return of 7.42%, Class C shares returned 7.01% and Class I shares returned 7.55%. 1 In comparison, the funds benchmark, the JPMorgan Government Bond Index  Emerging Markets Diversified (the Index), produced a 8.36% total return for the same period. 2 Emerging market bonds and currencies generally fared well over the reporting period, as global investors increasingly allocated capital away from sluggish developed-market economies and into the faster-growing economies of Asia and Latin America.The fund produced lower returns than its benchmark primarily due to transaction costs associated with large inflows during the reporting period. The Funds Investment Approach The fund seeks to maximize total return.To pursue its goal, the fund normally invests at least 80% of its assets in emerging market bonds and other debt instruments denominated in the local currency of issue, and in derivative instruments that provide investment exposure to such securities. When choosing investments, we employ in-depth fundamental country analysis supported by the discipline of quantitative valuation models. A top down analysis of macroeconomics and financial and political variables guides country and currency allocations.We also consider technical market factors and the global risk environment.We seek to identify shifts in country fundamentals and consider the risk-adjusted attractiveness of currency and duration returns for each emerging market country. Emerging Markets Fueled the Global Economic Recovery Strong demand for goods and services from the emerging markets continued to support global manufacturing activity during the reporting period, helping the worldwide economy stage a sluggish recovery from recession. Economic fundamentals in the emerging markets so far have proved to be robust, regional financial institutions have The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) not been hampered by non-performing mortgages or other troubled loans, governments have become more fiscally sound and a growing middle class has demonstrated an ample appetite for consumption. In response, global investors increasingly deployed investment capital to the emerging markets. In contrast, most developed markets remained mired in economic weakness. Europe has been roiled by a sovereign debt crisis, an appreciating currency has dampened exports in Japan, and high unemployment levels and weak housing markets have constrained economic activity in the United States.The growth differential between emerging and developed markets supported the values of most emerging market currencies versus the U.S. dollar, including the South African rand, Brazilian real, Chilean peso, Polish zloty andThai baht. Conversely, the Russian ruble weakened against the U.S. dollar. Currency Gains Explained Most of the Positive Fund Returns Although the fund participated to a substantial degree in the gains produced by emerging market currencies and bonds, its performance relative to its benchmark was hindered by transaction costs associated with large inflows during the reporting period.These costs prevented the fund from participating more fully in subsequent gains.At the same time, a bout of global risk aversion produced a sell-off in currencies that partially hurt the funds returns during the reporting period. Otherwise, the fund performed relatively well, as results were driven primarily by gains in foreign currencies. The fund benefited from the broad-based appreciation of emerging market currencies, but it received especially strong contributions to relative performance from overweighted exposure to the Mexican peso, which caught up with other Latin American currencies after lagging in previous reporting periods. The Brazilian real and South Korean won benefited from strong capital inflows, the latter of which is not represented in the benchmark. On the other hand, currency-related disappointments included underweighted positions in the Thai baht and Hungarian forint. The funds investments in emerging markets local currency denominated bonds during the reporting period produced more modest total returns. Still, exposure to markets such as Turkey and Mexico contributed to positive returns. The fund also achieved attractive results from inflation-indexed bonds in Uruguay. Positive results from these markets were offset to a degree by underweighted exposure to the bonds of Brazil and Poland. 4 The fund occasionally used derivatives in emerging market currencies and bonds in order to enhance risk-adjusted returns. Finding Opportunities Throughout the World We remain optimistic regarding the future prospects of the emerging markets, which we expect to continue to exhibit superior fundamentals compared to more developed markets. However, we began to see a shift in market sentiment in November in the wake of a new round of quantitative easing and stronger economic growth in the United States, suggesting that capital flows to the emerging markets may begin to moderate. The fund ended the reporting period with mildly overweighted exposure to emerging market currencies and a slightly underweighted position in bonds. This positioning reflects our expectation that the U.S. dollar is likely to continue to lose value against currencies in faster-growing regions, but at a slower pace, as well as our judgment that rising inflation concerns may undermine longer-term bonds in some global markets. December 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rate, political factors and government control.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: FactSet.  The JPMorgan Government Bond IndexEmerging Markets Diversified is a comprehensive global local emerging markets index, and consists of regularly traded, liquid fixed- rate, domestic currency government bonds.The Index does not include fund fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Debt Local Currency Fund from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.97 $ 10.64 $ 5.36 Ending value (after expenses) $1,074.20 $1,070.10 $1,075.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 6.78 $ 10.35 $ 5.22 Ending value (after expenses) $1,018.35 $1,014.79 $1,019.90  Expenses are equal to the funds annualized expense ratio of 1.34% for Class A, 2.05% for Class C and 1.03% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes73.0% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental Arab Republic of Egypt, Sr. Unscd. Notes EGP 8.75 7/18/12 925,000 b 159,234 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 2,240,000 c 2,652,433 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 65,850,000 36,271,882 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/21 60,630,000 31,962,187 Chile Government, Notes CLP 5.50 8/5/20 2,715,000,000 5,828,404 Egypt Treasury, Bills, Ser. 182 EGP 0.00 1/18/11 25,600,000 d 4,371,459 Egypt Treasury, Bills, Ser. 273 EGP 0.00 1/25/11 33,300,000 d 5,676,241 Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/1/11 31,100,000 d 5,294,359 Egypt Treasury, Bills, Ser. 364 EGP 0.00 2/8/11 26,900,000 d 4,571,978 Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/15/11 13,500,000 d 2,290,570 Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/22/11 45,800,000 d 7,757,602 Egypt Treasury, Bills, Ser. 273 EGP 0.00 3/1/11 26,375,000 d 4,462,021 Hungary Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 1,112,000,000 4,156,600 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 4,929,840,000 20,058,728 Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 8,693,950,000 36,762,602 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Hungary Government, Bonds, Ser. 12/B HUF 7.25 6/12/12 881,300,000 4,102,421 Hungary Government, Bonds, Ser. 13/E HUF 7.50 10/24/13 1,240,000,000 5,706,806 Hungary Government, Bonds, Ser. 15/A HUF 8.00 2/12/15 5,948,210,000 27,372,533 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 30,170,000 9,717,921 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,820,000 596,781 Malaysian Government, Sr. Unscd. Bonds, Ser. 0902 MYR 4.38 11/29/19 171,770,000 56,704,382 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 260,970,000 22,563,260 Mexican Bonos, Bonds, Ser. M 30 MXN 8.50 11/18/38 44,250,000 3,835,028 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 320,760,000 32,732,447 Mexican Bonos, Bonds, Ser. M 30 MXN 10.00 11/20/36 64,655,000 6,494,242 Peru Government, Bonds PEN 6.90 8/12/37 26,800,000 9,814,717 Peru Government, Bonds PEN 6.95 8/12/31 4,225,000 1,551,027 Peru Government, Bonds PEN 8.20 8/12/26 131,100,000 54,631,329 Poland Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 10,675,000 3,337,679 Poland Government, Bonds, Ser. 0415 PLN 5.50 4/25/15 96,050,000 31,072,479 Poland Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 46,095,000 14,450,557 Poland Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 46,115,000 15,331,527 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Republic of Brazil, Sr. Unscd. Bonds BRL 10.25 1/10/28 23,000,000 13,870,291 Republic of Colombia, Bonds, Ser. B COP 7.25 6/15/16 15,970,000,000 8,373,771 Republic of Colombia, Sr. Unscd. Bonds COP 7.75 4/14/21 30,640,000,000 17,925,110 Republic of Colombia, Unsub. Bonds COP 9.85 6/28/27 6,939,000,000 4,845,193 Republic of Colombia, Bonds, Ser. B COP 11.00 7/24/20 2,050,000,000 1,297,102 Republic of Colombia, Unsub. Notes COP 12.00 10/22/15 43,530,000,000 29,220,437 Republic of Philippines, Sr. Unscd. Notes PHP 4.95 1/15/21 233,000,000 5,616,375 Republic of South Africa, Bonds, Ser. R207 ZAR 7.25 1/15/20 88,205,000 11,594,684 Republic of South Africa, Bonds, Ser. R206 ZAR 7.50 1/15/14 22,915,000 3,293,592 Republic of South Africa, Bonds, Ser. R204 ZAR 8.00 12/21/18 227,825,000 31,807,103 Republic of South Africa, Bonds, Ser. R203 ZAR 8.25 9/15/17 302,705,000 43,148,613 Republic of South Africa, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 67,035 Republic of South Africa, Bonds, Ser. R186 ZAR 10.50 12/21/26 226,735,000 37,834,464 Republic of South Africa, Bonds, Ser. R157 ZAR 13.50 9/15/15 9,625,000 1,684,007 Russia Government, Bonds, Ser. 5072 RUB 7.15 1/23/13 799,000,000 e 25,604,557 Russia Government, Bonds, Ser. 5072 RUB 7.15 1/23/13 1,159,000,000 37,141,029 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 166,659,756 b,e 5,775,770 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 891,600,000 e 30,899,339 Thailand Government, Sr. Unscd. Bonds THB 3.63 5/22/15 1,529,480,000 52,046,894 Thailand Government, Bonds THB 3.65 12/17/21 741,900,000 24,547,932 Thailand Government, Sr. Unscd. Bonds THB 3.88 6/13/19 1,028,430,000 35,366,527 Thailand Government, Sr. Unscd. Bonds THB 5.13 3/13/18 40,330,000 1,484,910 Turkey Government, Bonds TRY 0.00 8/3/11 12,050,000 d 7,642,844 Turkey Government, Bonds TRY 0.00 1/25/12 19,250,000 d 11,780,017 Turkey Government, Bonds, Ser. CPI TRY 10.00 2/15/12 13,580,000 f 13,411,497 Turkey Government, Bonds TRY 10.00 6/17/15 7,600,000 5,399,042 Turkey Government, Bonds TRY 10.50 1/15/20 355,000 259,283 Turkey Government, Bonds TRY 11.00 8/6/14 45,630,000 32,980,790 Turkey Government, Bonds TRY 14.00 1/19/11 3,860,000 2,587,886 Turkey Government, Bonds TRY 14.00 9/26/12 62,655,000 46,161,141 Turkey Government, Bonds TRY 16.00 8/28/13 1,000,000 797,925 Uruguay Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 59,800,000 4,806,221 Total Bonds and Notes (cost $1,025,406,847) Short-Term Investments.0% U.S. Treasury Bills; 0.12%, 12/16/10 (cost $609,969) 610,000 g 10 Other Investment15.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $222,119,000) 222,119,000 h Total Investments (cost $1,248,135,816) 88.9% Cash and Receivables (Net) 11.1% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso EGPEgyptian Pound HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PHPPhilippines Peso PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, these securities had a market value of $36,834,343 or 2.6% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Credit Linked Notes. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Held by a broker as collateral for open financial forward foreign currency exchange contacts positions. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Short-Term/Money Market Investments 15.9 Peru 4.7 South Africa 9.2 Poland 4.6 Turkey 8.7 Columbia 4.4 Thailand 8.1 Egypt 2.5 Russia 7.1 Chile .4 Hungary 7.0 Philippines .4 Brazil 6.1 Uruguay .3 Malaysia 4.8 Mexico 4.7  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 1,026,016,816 1,022,172,791 Affiliated issuers 222,119,000 222,119,000 Cash 8,282,722 Cash denominated in foreign currencies 2,460,027 2,419,816 Receivable for investment securities sold 125,187,360 Dividends and interest receivable 21,394,997 Receivable for shares of Beneficial Interest subscribed 7,658,452 Unrealized appreciation on forward foreign currency exchange contractsNote 4 1,248,564 Prepaid expenses 59,347 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 1,096,271 Unrealized depreciation on forward foreign currency exchange contractsNote 4 4,560,593 Payable for investment securities purchased 4,185,115 Payable for shares of Beneficial Interest redeemed 533,930 Accrued expenses 83,152 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,398,735,140 Accumulated undistributed investment incomenet 13,057,131 Accumulated net realized gain (loss) on investments (2,729,812) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (8,978,471) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 51,258,173 8,006,878 1,340,818,937 Shares Outstanding 3,593,585 566,294 93,790,964 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended November 30, 2010 (Unaudited) Investment Income ($): Income: Interest 23,547,580 Dividends (net of $19,034 foreign taxes withheld at source): Affiliated issuers 133,847 Total Income Expenses: Management feeNote 3(a) 3,356,950 Custodian feesNote 3(d) 936,893 Shareholder servicing costsNote 3(d) 268,995 Professional fees 32,282 Registration fees 30,133 Prospectus and shareholders reports 24,392 Distribution feesNote 3(c) 14,154 Trustees fees and expensesNote 3(b) 12,391 Loan commitment feesNote 2 37 Miscellaneous 14,621 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,821,277) Net realized gain (loss) on forward foreign currency exchange contracts 1,997,934 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 10,497,096 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (3,180,768) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Operations ($): Investment incomenet 18,990,579 4,452,428 Net realized gain (loss) on investments 176,657 (4,604,617) Net unrealized appreciation (depreciation) on investments 7,316,328 (16,847,584) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (369,115) (278,459) Class C Shares (14,306) (12,675) Class I Shares (6,391,641) (132,034) Net realized gain on investments: Class A Shares  (91,530) Class C Shares  (4,964) Class I Shares  (225,836) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 26,961,715 20,977,020 Class C Shares 6,535,389 900,960 Class I Shares 787,875,882 581,558,353 Dividends reinvested: Class A Shares 209,491 27,698 Class C Shares 6,524 1,483 Class I Shares 1,144,898 230,087 Cost of shares redeemed: Class A Shares (17,369,361) (1,360,537) Class C Shares (350,348) (68,903) Class I Shares (26,355,274) (2,208,855) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 601,716,570 19,404,535 End of Period Undistributed investment incomenet 13,057,131 841,614 14 Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Capital Share Transactions: Class A Shares sold 1,877,783 1,527,767 Shares issued for dividends reinvested 14,928 2,125 Shares redeemed (1,169,553) (101,763) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 447,969 67,112 Shares issued for dividends reinvested 464 116 Shares redeemed (24,236) (5,131) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 53,708,966 41,892,247 Shares issued for dividends reinvested 81,880 17,345 Shares redeemed (1,825,582) (163,892) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2010 Year Ended May 31, Class A Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.39 12.11 12.50 Investment Operations: Investment incomenet b .29 .55 .45 Net realized and unrealized gain (loss) on investments .69 .96 (.59) Total from Investment Operations .98 1.51 (.14) Distributions: Dividends from investment incomenet (.11) (.18) (.25) Dividends from net realized gain on investments  (.05)  Total Distributions (.11) (.23) (.25) Net asset value, end of period 14.26 13.39 12.11 Total Return (%) c 7.42 d 12.56 (.95) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.34 e 1.50 3.08 e Ratio of net expenses to average net assets 1.34 e 1.32 1.35 e Ratio of net investment income to average net assets 3.99 e 4.22 5.67 e Portfolio Turnover Rate 33.65 d 74.25 108.46 d Net Assets, end of period ($ x 1,000) 51,258 38,428 17,469 a From September 12, 2008 (commencement of operations) to May 31, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended November 30, 2010 Year Ended May 31, Class C Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.29 12.07 12.50 Investment Operations: Investment incomenet b .22 .46 .39 Net realized and unrealized gain (loss) on investments .70 .95 (.59) Total from Investment Operations .92 1.41 (.20) Distributions: Dividends from investment incomenet (.07) (.14) (.23) Dividends from net realized gain on investments  (.05)  Total Distributions (.07) (.19) (.23) Net asset value, end of period 14.14 13.29 12.07 Total Return (%) c 7.01 d 11.73 (1.49) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.05 e 2.27 3.84 e Ratio of net expenses to average net assets 2.05 e 2.09 2.10 e Ratio of net investment income to average net assets 3.21 e 3.53 4.92 e Portfolio Turnover Rate 33.65 d 74.25 108.46 d Net Assets, end of period ($ x 1,000) 8,007 1,888 966 a From September 12, 2008 (commencement of operations) to May 31, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2010 Year Ended May 31, Class I Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.42 12.12 12.50 Investment Operations: Investment incomenet b .30 .41 .47 Net realized and unrealized gain (loss) on investments .71 1.14 (.59) Total from Investment Operations 1.01 1.55 (.12) Distributions: Dividends from investment incomenet (.13) (.20) (.26) Dividends from net realized gain on investments  (.05)  Total Distributions (.13) (.25) (.26) Net asset value, end of period 14.30 13.42 12.12 Total Return (%) 7.55 c 12.94 (.79) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 d 1.02 2.84 d Ratio of net expenses to average net assets 1.03 d 1.01 1.10 d Ratio of net investment income to average net assets 4.26 d 3.60 5.92 d Portfolio Turnover Rate 33.65 c 74.25 108.46 c Net Assets, end of period ($ x 1,000) 1,340,819 561,401 970 a From September 12, 2008 (commencement of operations) to May 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Emerging Markets Debt Local Currency Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering seven series, including the fund. The funds investment objective is to maximize total return.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder service fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of November 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 720,000 Class A and 80,000 Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills) and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. 20 Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments of sufficient credit quality, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Foreign Government  1,021,562,817  Mutual Funds 222,119,000   U.S. Treasury  609,974  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   1,248,564  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (4,560,593)   Amount shown represents unrealized appreciation (depreciation) at period end. 22 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investment in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended November 30, 2010 were as follows: Affiliated Investment Value Value Net Company 5/31/2010 ($) Purchases ($) Sales ($) 11/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 84,921,000 532,460,000 395,262,000 222,119,000 15.9 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or per- 24 ceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sen-timent.They may also decline because of factors that affect a particular industry or country. (f) Dividends to shareholders: It is the policy of the fund to continue to declare and pay dividends from investment income-net, quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the two-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2010 was as follows: ordinary income $655,559 and long-term capital gains $89,939.The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on November 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement between the Manager and the Trust, the Trust has agreed to pay the Manager a management fee computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed, until October 1, 2011, to waive receipt of its fees and/or assume certain expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.10% of the value of the funds average daily net assets. During the period ended November 30, 2010, there was no expense reimbursement pursuant to the undertaking. (b) Each Trustee who is not an interested person of the Trust (as defined in the Act) receives $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group 26 Open-End Funds also reimburse eachTrustee who is not an interested person of theTrust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).The Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-End Funds and Dreyfus HighYield Strategies Fund.The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by theTrust directly to the non-interested Trustees, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to the Manager, are in fact paid directly by the Manager to the non-interested Trustees. During the period ended November 30, 2010, the Distributor retained $5,947 from commissions earned on sales of the funds Class A shares and $5,021 from CDSCs on redemptions of the funds Class C shares. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2010, Class C shares were charged $14,154 pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2010, Class A and Class C shares were charged $60,016 and $4,718, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $129,574 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $64,204 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $936,893 pursuant to the custody agreement. 28 During the period ended November 30, 2010, the fund was charged $3,345 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $818,421, Rule 12b-1 distribution plan fees $4,480, shareholder services plan fees $11,906, custodian fees $200,549, chief compliance officer fees $1,152 and transfer agency per account fees $59,763. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended November 30, 2010, redemption fees charged and retained by the fund amounted to $34,036. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts during the period ended November 30, 2010, amounted to $812,999,486 and $246,356,472, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at November 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 12/22/2010 8,140,000 4,702,755 4,723,466 20,711 Brazilian Real, Expiring 12/22/2010 2,420,000 1,399,248 1,404,273 5,025 Euro, Expiring 12/22/2010 5,240,000 6,984,816 6,801,347 (183,469) Hungarian Forint, Expiring 12/22/2010 5,165,000 25,648 23,792 (1,856) Malaysian Ringgit, Expiring 12/22/2010 178,870,000 57,143,314 56,389,564 (753,750) Malaysian Ringgit, Expiring 12/22/2010 10,990,000 3,509,500 3,464,646 (44,854) 30 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Mexican New Peso, Expiring 12/22/2010 474,470,000 38,513,738 37,930,593 (583,145) Mexican New Peso, Expiring 12/22/2010 118,620,000 9,632,547 9,482,848 (149,699) Mexican New Peso, Expiring 12/22/2010 43,470,000 3,509,891 3,475,126 (34,765) Peruvian New Sol, Expiring 12/22/2010 7,600,000 2,710,414 2,683,006 (27,408) Peruvian New Sol, Expiring 12/22/2010 52,130,000 18,545,001 18,403,304 (141,697) Peruvian New Sol, Expiring 12/22/2010 9,840,000 3,501,156 3,473,787 (27,369) Peruvian New Sol, Expiring 12/22/2010 27,620,000 9,770,074 9,750,609 (19,465) Philippine Peso, Expiring 12/22/2010 137,500,000 3,120,744 3,122,886 2,142 Philippine Peso, Expiring 12/22/2010 279,090,000 6,334,317 6,338,664 4,347 Philippine Peso, Expiring 12/22/2010 32,000,000 726,282 726,780 498 Philippine Peso, Expiring 12/22/2010 395,000,000 8,965,047 8,971,200 6,153 Polish Zloty, Expiring 12/22/2010 42,380,000 14,696,397 13,646,402 (1,049,995) Polish Zloty, Expiring 12/22/2010 10,360,000 3,471,850 3,335,931 (135,919) Russian Ruble, Expiring 3/2/2011 229,870,000 7,304,417 7,222,511 (81,906) Russian Ruble, Expiring 3/2/2011 74,085,000 2,354,147 2,327,749 (26,398) The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Russian Ruble, Expiring 3/2/2011 21,030,000 665,506 660,762 (4,744) Russian Ruble, Expiring 3/2/2011 73,410,000 2,366,538 2,306,541 (59,997) Russian Ruble, Expiring 3/2/2011 48,160,000 1,546,564 1,513,186 (33,378) Russian Ruble, Expiring 3/2/2011 292,310,000 9,371,914 9,184,374 (187,540) Russian Ruble, Expiring 5/10/2011 174,360,000 5,626,331 5,436,650 (189,681) Russian Ruble, Expiring 9/13/2011 97,540,000 3,090,621 2,996,543 (94,078) Russian Ruble, Expiring 9/13/2011 148,310,000 4,702,283 4,556,256 (146,027) Russian Ruble, Expiring 9/13/2011 108,530,000 3,396,870 3,334,168 (62,702) Russian Ruble, Expiring 9/13/2011 112,770,000 3,504,350 3,464,426 (39,924) South African Rand, Expiring 12/1/2010 24,491,345 3,424,405 3,453,011 28,606 South Korean Won, Expiring 12/22/2010 401,260,000 352,921 345,663 (7,258) Turkish Lira, Expiring 12/22/2010 4,920,000 3,390,531 3,259,497 (131,034) Turkish Lira, Expiring 12/22/2010 6,900,000 4,748,795 4,571,246 (177,549) Turkish Lira, Expiring 12/22/2010 2,010,000 1,378,979 1,331,624 (47,355) Turkish Lira, Expiring 12/22/2010 4,100,000 2,755,376 2,716,247 (39,129) Turkish Lira, Expiring 12/22/2010 4,150,000 2,796,402 2,749,373 (47,029) 32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Turkish Lira, Expiring 12/22/2010 5,270,000 3,522,845 3,491,372 (31,473) Sales: Proceeds ($) Colombian Peso, Expiring 12/22/2010 13,070,162,000 6,984,162 6,739,674 244,488 Czech Koruna, Expiring 12/22/2010 213,870,000 11,865,648 11,124,426 741,222 South African Rand, Expiring 12/22/2010 93,580,000 13,341,127 13,145,755 195,372 Gross Unrealized Appreciation Gross Unrealized Depreciation The following summarizes the average market value of derivatives outstanding during the period ended November 30, 2010: Average Market Value ($) Forward Contracts 845,488,082 At November 30, 2010, accumulated net unrealized depreciation on investments was $3,844,025, consisting of $23,832,690 gross unrealized appreciation and $27,676,715 gross unrealized depreciation. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 33 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Equity Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Equity Income Fund, covering the six-month period from June 1, 2010, through November 30, 2010. Stocks throughout the global markets delivered respectable returns during the reporting period, despite periodic bouts of market volatility stemming from economic uncertainty and events. Although GDP growth in most countries was positive throughout the reporting period, the global economic recovery has been milder than historical averages, in particular in the U.S. Most notably, heavy sovereign debt burdens recently renewed credit concerns in Europe, effectively barring some governments from adopting more stimulative fiscal policies. However, robust demand from the worlds emerging markets has taken up some of the slack, supporting corporate earnings and stock prices. We are cautiously optimistic regarding global economic and market prospects in 2011. Global expansion should gain a degree of momentum, led by financially strong emerging markets countries, while debt hangover countries in the developed world may face continued economic challenges. Monetary policy remains stimulative in most markets, and inflation-adjusted interest rates and inflation remain low. So is your portfolio positioned accordingly given these recent global economic events?Talk with your financial advisor, who can help you evaluate your portfolio investments within the new global economic framework to help meet your individual investment needs and future capital goals. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through November 30, 2010, as provided by Jocelin Reed, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2010, Dreyfus Equity Income Funds Class A shares produced a total return of 8.52%, Class C shares returned 8.09% and Class I shares returned 8.80%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), provided a total return of 9.51% for the same period. 2 The U.S. stock market encountered bouts of heightened volatility stemming from global and domestic economic uncertainty, but a rally later in the reporting period more than offset earlier weakness. The fund produced modestly lower returns than its benchmark, primarily due to mild shortfalls in the consumer discretionary, energy and information technology sectors. The Funds Investment Approach The fund seeks total return consisting of capital appreciation and income. To pursue its goal, the fund invests primarily in equity securities, with a particular focus on dividend-paying stocks and other investments and investment techniques that provide income.When selecting securities, we use a computer model to identify and rank stocks within an industry or sector. Next, based on fundamental analysis, we generally select what we believe to be the most attractive of the higher ranked securities.We manage risk by diversifying the funds investments across companies and industries, seeking to limit the potential adverse impact of a decline in any one stock or industry. Economic Concerns Sparked Market Volatility The reporting period began in the wake of developments that shook investors confidence in the global and domestic economic recoveries. During the spring of 2010, Europe had been roiled by a sovereign debt crisis that led to austerity measures throughout the region, and mixed The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) housing and employment data in the United States continued to weigh on already mild growth. A catastrophic oil spill in the Gulf of Mexico also added to economic uncertainty at the time. As the reporting period progressed, however, it became clearer that investors fears may have been overblown. Corporate earnings continued to improve, commodity prices climbed amid robust demand from the emerging markets, and the U.S. and global economies remained on upward trajectories. The resulting market rally helped the S&P 500 Index produce respectable gains for the reporting period overall. Security Selections Successful in Most Sectors While the fund participated to a significant degree in the market rally, its relative performance was undermined by its investments among media companies in the consumer discretionary sector. Movie theater operator Regal Entertainment Group was hurt by investors concerns that it would not issue a special dividend. The company did so in early December, but investors worries were reflected in its stock price as of the reporting periods end.Also in the media segment, newspaper publisher Gannett lost value when advertising revenue remained weaker than expected. In the durable goods segment, appliances maker Whirlpool failed to advance amid troubled U.S. housing markets. Global positioning systems producer Garmin suffered due to competitive pressures from smartphones with GPS capabilities. In the energy sector, we sold oil producer BP soon after the Gulf Oil spill, but the stock already had been battered. We maintained underweighted exposure to ExxonMobil, which advanced despite a relatively rich valuation.The funds performance in the information technology sector was undermined by an underweighted position in electronics innovator Apple, which pays no dividend. Disk drive maker Seagate Technology pays a relatively generous dividend, but the stock lagged due to sluggish sales of personal computers. The fund achieved better results in the materials sector, where mining company Freeport-McMoRan Copper & Gold benefited from rising commodity prices. Overweighted exposure to chemicals producer E.I. du Pont de Nemours & Co. also buoyed fund performance when agricultural commodity prices climbed. In the financials sector, underweighted 4 positions in large banks bolstered relative results, as did rating agency Moodys, which benefited from rising corporate debt issuance. Among industrial companies, machinery producers Deere & Co. and Caterpillar gained value amid robust demand from the worlds emerging markets. Positioned for a More Selective Market Environment Although the U.S. and global economies have remained sluggish, fears of a double-dip recession have receded.We believe that investors are likely to become more selective in this environment, favoring companies that can grow in a slow economy. Therefore, we have maintained an emphasis on high-quality, dividend-paying companies. Indeed, we expect more companies to either raise their dividends or pay special dividends in an effort to deploy some of their massive cash reserves. Although we strive to maintain a generally sector-neutral investment posture, we recently have found a number of companies meeting our investment criteria in the materials and utilities sectors, which historically have paid attractive dividend yields.We have found fewer opportunities in the information technology sector, which ranks low on the dividend-yield spectrum. December 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through October 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Equity Income Fund from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.84 $ 11.74 $ 6.54 Ending value (after expenses) $1,085.20 $1,080.90 $1,088.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 7.59 $ 11.36 $ 6.33 Ending value (after expenses) $1,017.55 $1,013.79 $1,018.80  Expenses are equal to the funds annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary12.2% Autoliv 300 22,026 Ford Motor 600 a 9,564 Gannett 940 12,323 Gap 990 21,146 Garmin 390 b 11,294 H & R Block 2,400 30,216 Home Depot 250 7,552 Limited Brands 1,060 35,690 News, Cl. A 290 3,956 Regal Entertainment Group, Cl. A 1,050 14,175 Target 730 41,566 Time Warner 820 24,182 TJX 210 9,578 VF 385 31,909 Washington Post, Cl. B 60 b 22,621 Whirlpool 330 24,090 Consumer Staples11.4% Altria Group 220 5,280 Coca-Cola 790 49,904 Colgate-Palmolive 500 38,275 ConAgra Foods 1,170 25,132 Costco Wholesale 80 5,409 Dr. Pepper Snapple Group 720 26,374 H.J. Heinz 490 23,652 Kimberly-Clark 145 8,974 Philip Morris International 910 51,770 Procter & Gamble 380 23,207 Wal-Mart Stores 780 42,190 Energy11.6% Chevron 890 72,063 Cimarex Energy 330 26,578 ConocoPhillips 855 51,445 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Devon Energy 300 21,171 Exxon Mobil 820 57,039 Marathon Oil 1,000 33,470 Noble 150 5,088 Schlumberger 180 13,921 Spectra Energy 770 18,303 Williams 250 5,703 Financial12.0% Aflac 290 14,935 Annaly Capital Management 1,580 c 28,740 Bank of America 1,819 19,918 Berkshire Hathaway, Cl. B 110 a 8,765 Charles Schwab 695 10,446 Deutsche Bank 425 20,383 Federated Investors, Cl. B 640 b 15,174 Fifth Third Bancorp 310 3,704 Goldman Sachs Group 140 21,860 HCP 390 12,843 Hospitality Properties Trust 400 8,848 JPMorgan Chase & Co. 905 33,829 Moodys 1,095 b 29,379 PNC Financial Services Group 320 17,232 Progressive 760 15,458 Prudential Financial 675 34,209 Travelers 160 8,638 Wells Fargo & Co. 395 10,748 Health Care10.1% Abbott Laboratories 440 20,464 Biogen Idec 110 a 7,037 Bristol-Myers Squibb 1,470 37,103 Cardinal Health 990 35,224 Eli Lilly & Co. 1,030 34,670 Gilead Sciences 320 a 11,680 8 Common Stocks (continued) Shares Value ($) Health Care (continued) Johnson & Johnson 1,105 68,013 Medtronic 600 20,118 Pfizer 1,947 31,717 Industrial10.4% 3M 95 7,978 Caterpillar 345 29,187 CSX 200 12,162 Cummins 100 9,712 Deere & Co. 360 26,892 Eaton 50 4,820 General Dynamics 470 31,062 General Electric 1,120 17,730 Illinois Tool Works 130 6,192 Pitney Bowes 605 13,274 R.R. Donnelley & Sons 280 4,413 Raytheon 740 34,225 Tyco International 475 17,998 United Parcel Service, Cl. B 420 29,455 United Technologies 390 29,355 Information Technology16.8% Activision Blizzard 2,220 26,063 Apple 110 a 34,226 Broadridge Financial Solutions 450 9,265 Cisco Systems 430 a 8,239 Corning 1,930 34,084 Fiserv 170 a 9,401 Google, Cl. A 10 a 5,557 Intel 2,665 56,285 International Business Machines 480 67,901 Maxim Integrated Products 465 10,811 Microsoft 2,985 75,252 Motorola 2,220 a 17,005 SanDisk 800 a 35,680 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Tyco Electronics 600 18,252 Western Union 830 14,641 Xilinx 660 17,899 Materials5.8% E.I. du Pont de Nemours & Co. 870 40,881 Freeport-McMoRan Copper & Gold 455 46,101 International Paper 920 22,972 Lubrizol 110 11,502 MeadWestvaco 600 14,904 PPG Industries 220 17,151 Telecommunication Services4.0% AT&T 2,180 60,582 BCE 835 28,290 Qwest Communications International 1,270 8,890 Verizon Communications 250 8,003 Utilities5.2% American Electric Power 500 17,800 Constellation Energy Group 330 9,359 DTE Energy 535 23,834 Duke Energy 985 17,287 Entergy 110 7,836 NiSource 1,150 19,239 Pepco Holdings 330 6,056 Pinnacle West Capital 485 19,604 Progress Energy 120 5,243 TECO Energy 550 9,213 Total Common Stocks (cost $2,584,424) 10 Investment of Cash Collateral for Securities Loaned1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $44,373) 44,373 d Total Investments (cost $2,628,797) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan.At November 30, 2010, the market value of the funds securities on loan was $42,953 and the market value of the collateral held by the fund was $44,373. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 16.8 Health Care 10.1 Consumer Discretionary 12.2 Materials 5.8 Financial 12.0 Utilities 5.2 Energy 11.6 Telecommunication Services 4.0 Consumer Staples 11.4 Money Market Investments 1.7 Industrial 10.4  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $42,953)Note 1(b): Unaffiliated issuers 2,584,424 2,617,734 Affiliated issuers 44,373 44,373 Cash 10,768 Dividends and interest receivable 8,582 Prepaid expenses 22,917 Due from The Dreyfus Corporation and affiliatesNote 3(d) 3,212 Liabilities ($): Liability for securities on loanNote 1(b) 44,373 Accrued expenses 31,824 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,760,536 Accumulated undistributed investment incomenet 4,553 Accumulated net realized gain (loss) on investments (167,010) Accumulated net unrealized appreciation (depreciation) on investments 33,310 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 2,123,856 403,544 103,989 Shares Outstanding 187,337 35,925 9,149 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended November 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends (net of $77 foreign taxes withheld at source): Unaffiliated issuers 29,333 Affiliated issuers 8 Income from securities lendingNote 1(b) 226 Total Income Expenses: Management feeNote 3(a) 7,463 Auditing fees 17,475 Registration fees 10,055 Legal fees 8,344 Shareholder servicing costsNote 3(d) 3,635 Prospectus and shareholders reports 3,295 Custodian feesNote 3(d) 1,532 Trustees fees and expensesNote 3(b) 1,313 Distribution feesNote 3(c) 1,274 Loan commitment feesNote 2 2 Miscellaneous 7,996 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (46,294) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (115) Net realized gain (loss) on forward currency exchange contracts (1) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 144,707 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Operations ($): Investment incomenet 13,477 20,377 Net realized gain (loss) on investments (116) (3,423) Net unrealized appreciation (depreciation) on investments 144,707 161,651 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (9,396) (16,570) Class C Shares (1,203) (1,926) Class I Shares (630) (1,264) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 848,747 209,915 Class C Shares 106,088 502,089 Class I Shares 16,098 16,483 Dividends reinvested: Class A Shares 3,610 16,029 Class C Shares 534 1,285 Class I Shares 282 1,263 Cost of shares redeemed: Class A Shares (77,854) (77,806) Class C Shares (15,579) (364,721) Class I Shares (25) (11) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,602,649 1,139,278 End of Period Undistributed investment incomenet 4,553 2,305 14 Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Capital Share Transactions: Class A Shares sold 76,597 19,904 Shares issued for dividends reinvested 344 1,550 Shares redeemed (7,122) (7,495) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 9,889 47,408 Shares issued for dividends reinvested 52 124 Shares redeemed (1,463) (34,128) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,482 1,755 Shares issued for dividends reinvested 27 122 Shares redeemed (3) (1) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2010 Year Ended May 31, Class A Shares (Unaudited) 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 10.52 9.24 13.17 15.00 12.50 Investment Operations: Investment incomenet b .08 .16 .19 .19 .16 Net realized and unrealized gain (loss) on investments .81 1.27 (3.93) (1.63) 2.56 Total from Investment Operations .89 1.43 (3.74) (1.44) 2.72 Distributions: Dividends from investment incomenet (.07) (.15) (.19) (.18) (.15) Dividends from net realized gain on investments    (.21) (.07) Total Distributions (.07) (.15) (.19) (.39) (.22) Net asset value, end of period 11.34 10.52 9.24 13.17 15.00 Total Return (%) c 8.52 d 15.55 (28.60) (9.59) 21.89 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 6.13 e 9.40 11.74 8.79 10.66 d Ratio of net expenses to average net assets 1.50 e 1.50 1.50 1.50 1.36 d Ratio of net investment income to average net assets 1.47 e 1.49 1.95 1.38 1.18 d Portfolio Turnover Rate 38.58 d 76.05 29.06 14.52 28.54 d Net Assets, end of period ($ x 1,000) 2,124 1,236 957 1,307 1,304 a From July 5, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended November 30, 2010 Year Ended May 31, Class C Shares (Unaudited) 2010 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 10.43 9.18 13.12 14.96 12.50 Investment Operations: Investment incomenet b .04 .09 .11 .09 .06 Net realized and unrealized gain (loss) on investments .80 1.26 (3.92) (1.62) 2.56 Total from Investment Operations .84 1.35 (3.81) (1.53) 2.62 Distributions: Dividends from investment incomenet (.04) (.10) (.13) (.10) (.09) Dividends from net realized gain on investments    (.21) (.07) Total Distributions (.04) (.10) (.13) (.31) (.16) Net asset value, end of period 11.23 10.43 9.18 13.12 14.96 Total Return (%) c 8.09 d 14.57 (29.07) (10.28) 21.06 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 6.97 e 10.13 13.47 9.82 11.39 d Ratio of net expenses to average net assets 2.25 e 2.25 2.25 2.25 2.04 d Ratio of net investment income to average net assets .73 e .78 1.21 .66 .47 d Portfolio Turnover Rate 38.58 d 76.05 29.06 14.52 28.54 d Net Assets, end of period ($ x 1,000) 404 286 129 127 121 a From July 5, 2006 (commencement of operations) to May 31, 2007. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2010 Year Ended May 31, Class I Shares (Unaudited) 2010 2009 2008 a 2007 b Per Share Data ($): Net asset value, beginning of period 10.54 9.25 13.19 15.01 12.50 Investment Operations: Investment incomenet c .09 .18 .22 .22 .19 Net realized and unrealized gain (loss) on investments .82 1.28 (3.95) (1.62) 2.56 Total from Investment Operations .91 1.46 (3.73) (1.40) 2.75 Distributions: Dividends from investment incomenet (.08) (.17) (.21) (.21) (.17) Dividends from net realized gain on investments    (.21) (.07) Total Distributions (.08) (.17) (.21) (.42) (.24) Net asset value, end of period 11.37 10.54 9.25 13.19 15.01 Total Return (%) 8.80 d 15.73 (28.35) (9.40) 22.17 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 5.95 e 9.28 11.55 8.78 10.63 d Ratio of net expenses to average net assets 1.25 e 1.25 1.25 1.25 1.13 d Ratio of net investment income to average net assets 1.72 e 1.72 2.19 1.63 1.44 d Portfolio Turnover Rate 38.58 d 76.05 29.06 14.52 28.54 d Net Assets, end of period ($ x 1,000) 104 81 53 75 82 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From July 5, 2006 (commencement of operations) to May 31, 2007. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Equity Income Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering seven series, including the fund.The funds investment objective is to seek total return (consisting of capital appreciation and income).The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge, while Class C shares are subject to a contingent deferred sales charge (CDSC). Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus) acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front-end sales charge or CDSC. Each class of shares has identical rights and privileges, except with respect to distribution and service fees and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of November 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 77,753 Class A, 4,231 Class C and 4,354 Class I shares of the fund. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using 20 calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  2,547,035   Equity Securities Foreign  70,699   Mutual Funds 44,373    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses 22 from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended November 30, 2010,The Bank of New York Mellon earned $97 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended November 30, 2010 were as follows: Affiliated Investment Value Value Net Company 5/31/2010 ($) Purchases ($) Sales ($) 11/30/2010 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 42,055 291,806 289,488 44,373 1.7 The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $149,514 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2010. If not applied, $121,261 of the carryover expires in fiscal 2017 and $28,253 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2010 was as follows: ordinary income $19,760. The tax character of current year distributions will be determined at the end of the current fiscal year. 24 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly.The Manager has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until October 1, 2011, so that annual fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.25% of the value of the funds average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $46,294 during the period ended November 30, 2010. (b) Each Trustee who is not an interested person of the Trust (as defined in the Act) receives $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse eachTrustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).The Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-end Funds and Dreyfus HighYield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund.The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets. Amounts required to be paid by the Trust directly to the non-interested Trustees, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to the Manager, are in fact paid directly by the Manager to the non-interested Trustees. During the period ended November 30, 2010, the Distributor retained $1,560 from commissions earned on sales of the funds Class A shares and $16 from CDSCs on redemptions of the funds Class C Shares. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2010, Class C shares were charged $1,274, pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A and Class C shares and providing reports and other information, and 26 services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2010, Class A and Class C shares were charged $1,950 and $425, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of theTrust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $427 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $203 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $1,532 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $3,345 for services performed by the Chief Compliance Officer. The components of Due fromThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $1,521, Rule 12b-1 distribution plan fees $251, shareholder services plan fees $485, custodian fees $1,100, chief compliance officer fees $1,152 and transfer agency per account fees $285, which are offset against an expense reimbursement currently in effect in the amount of $8,006. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended November 30, 2010, amounted to $1,627,143 and $753,580, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. 28 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.At November 30, 2010, there were no forward contracts outstanding. At November 30, 2010, accumulated net unrealized appreciation on investments was $33,310, consisting of $143,007 gross unrealized appreciation and $109,697 gross unrealized depreciation. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 29 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 21 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Institutional Income Advantage Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Institutional Income Advantage Fund, covering the period from July 1, 2010, the funds inception date, through November 30, 2010. Bonds delivered respectable returns despite periodic bouts of volatility stemming from domestic and global economic uncertainty. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment and persistent weakness in housing markets weighed on domestic economic activity, and a sovereign debt crisis in Europe sparked a global flight to quality toward traditional safe havens, including U.S. government securities. Low inflation and a stimulative monetary policy also supported longer-term bond prices. We are cautiously optimistic regarding economic and market prospects in 2011. A weaker U.S. dollar is likely to support exports and limit imports, residential construction appears set to begin recovering from depressed levels, and employment growth has begun to expand enough to generate gains in wage and salary income. However, we expect inflationary pressures and short-term interest rates to remain low for some time to come.As always, to determine how these current market factors may affect your portfolio investments, we urge you to talk with your financial advisor to ensure that you are positioned appropriately to meet your current and future investment needs. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of July 1, 2010, through November 30, 2010, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the period between the funds inception on July 1, 2010, and the end of its semiannual reporting period on November 30, 2010, Dreyfus Institutional Income Advantage Funds Institutional shares produced a total return of 0.18%, and its Investor shares produced a total return of 0.07%. 1 The Funds Investment Approach The fund seeks competitive interest income to the extent consistent with the maintenance of liquidity.The funds share price will fluctuate, and there can be no guarantee that the fund will generate higher returns than money market funds.The fund is not a money market fund and will not seek to maintain a stable net asset value of $1.00 per share. To help maintain a high degree of share price stability, the fund maintains an average dollar weighted portfolio maturity of 120 days or less. In addition, the fund buys only individual securities with remaining maturities of 13 months or less, or that have features with the effect of reducing their maturities to 13 months or less at the time of purchase. The fund attempts to increase yields by trading to take advantage of short-term market variations. The fund invests in a diversified portfolio of high-quality, short-term debt securities, including U.S. government securities, certificates of deposit, time deposits, bankers acceptances, domestic and dollar-denominated foreign commercial paper, dollar-denominated foreign government obligations, asset-backed securities and municipal securities. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Monetary Policy Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a historically low range between 0% and 0.25%. In July, industrial production posted a relatively robust 1.0% gain after a mild setback in June, and the manufacturing and service sectors of the U.S. economy expanded for the twelfth and seventh consecutive months, respectively. Still, total nonfarm payroll employment fell by 131,000 jobs during the month, reflecting the end of temporary census hiring.The housing market remained moribund, as sales of new homes fell to a 47-year low in August, while purchases of existing homes plummeted to a 15-year low. In August, the unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during the month. Economic data released in September appeared to support the consensus view that economic recovery, while intact, remained uncertain; manufacturing activity continued to increase, but employment and housing data showed few, if any, signs of improvement. The U.S. Department of Commerce later announced that U.S. GDP grew at a 2.6% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Federal Reserve Board announced in September that it would embark on a second round of quantitative easing of monetary policy by purchasing $600 million of U.S.Treasury securities.This move was designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. Indeed, October brought better economic news. The private sector added 159,000 jobs during the month, with much of the gain coming from the services sector. However, housing markets continued to disappoint when issues regarding the banking industrys foreclosure process further clouded an already murky outlook for home values. 4 Economic data remained encouraging in November, except for one critical measure: the unemployment rate climbed to 9.8% after the economy created only 39,000 jobs during the month, below most analysts expectations.Yet, the manufacturing and service sectors continued to improve, and even the housing market posted better sales data. A Focus on Quality and Liquidity The low federal funds rate kept yields of high-quality, short-term instruments near zero percent, and with narrow yield differences along the markets maturity spectrum, it made little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail.Therefore, we maintained the funds weighted average maturity in a range that was roughly in line with money market industry averages. The economic recovery appears to be gathering momentum, and we are hopeful that short-term yields will respond to a more constructive market environment in 2011. In the meantime, we intend to maintain the funds focus on quality and liquidity. December 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total returns include reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking which may be modified or terminated at any time. Had these expenses not been absorbed, the funds returns would have been lower. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Institutional Income Advantage Fund from July 1, 2010 (commencement of operations) to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Institutional Shares Investor Shares Expenses paid per $1,000  $ 0.42 $ 1.47 Ending value (after expenses) $1,001.80 $1,000.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010  Institutional Shares Investor Shares Expenses paid per $1,000  $ 0.51 $ 1.78 Ending value (after expenses) $1,024.57 $1,023.31  Expenses are equal to the funds annualized expense ratio of .10% for Institutional Shares and .35% for Investor Shares, multiplied by the average account value over the period, multiplied by 153/365 (to reflect the actual days in the period).  Please note that while the fund commenced operations on July 1, 2010, the Hypothetical expenses paid during the period reflect projected activity for the full six months period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period June 1, 2010 to November 30, 2010.  Expenses are equal to the funds annualized expense ratio of .10% for Institutional shares and .35% for Investor shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Principal Short-Term Investments100.0% Amount ($) Value ($) Asset-Backed Commercial Paper31.1% Amsterdam Funding Corp. 0.67%, 12/20/10 9,500,000 a 9,498,470 Atlantis One Funding Corp. 0.62%, 1/4/11 9,500,000 a 9,498,245 CIESCO LLC 0.27%, 2/10/11 9,000,000 a 8,994,960 Fairway Finance Company LLC 0.30%, 1/7/11 9,500,000 a 9,497,293 FCAR Owner Trust, Ser. I 0.30%, 1/5/11 9,000,000 8,997,660 Govco 0.27%, 2/8/11 9,000,000 a 8,994,628 Thames Asset Global Securitization No. 1 Inc. 0.27%, 1/13/11 9,000,000 a 8,996,810 Windmill Funding Corp. 0.67%, 12/1/10 9,500,000 a 9,499,929 Commerical Paper23.1% General Electric Capital Corp. 0.55%, 12/28/10 9,500,000 9,498,596 NRW Bank 0.36%, 4/1/11 9,500,000 a 9,488,989 Skandinaviska Enskilda Banken 0.36%, 1/10/11 9,500,000 a 9,496,808 Societe Generale N.A. Inc. 0.40%, 4/6/11 9,500,000 9,487,365 UBS Finance LLC (Delaware) 0.22%, 12/1/10 8,000,000 7,999,949 Westpac Securities NZ Ltd. 0.26%, 2/8/11 9,000,000 a 8,993,233 Corporate Notes4.0% Merill Lynch & Co. Inc. 0.38%, 12/1/10 9,500,000 Negotiable Bank Certificate of Deposit40.1% Abbey National Treasury Services (Yankee) 0.37%, 1/3/11 9,500,000 9,500,357 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.28%, 1/5/11 9,500,000 9,499,809 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Short-Term Investments (continued) Amount ($) Value ($) Negotiable Bank Certificate of Deposit (continued) Credit Agricole CIB (Yankee) 0.40%, 4/5/11 9,500,000 9,499,659 Credit Suisse (Yankee) 0.25%, 12/27/10 10,000,000 9,999,700 DZ Bank AG (Yankee) 0.36%, 1/5/11 9,500,000 9,500,568 Fortis Bank SA/NV (Yankee) 0.40%, 4/4/11 9,500,000 9,499,662 Natixis (Yankee) 0.36%, 1/5/11 9,500,000 9,500,568 State Street Bank and Trust Co. 0.70%, 1/12/11 9,500,000 9,505,666 Sumitomo Mitsui Banking Corporation (Yankee) 0.28%, 1/5/11 9,500,000 a 9,499,904 Unicredit Bank AG (Yankee) 0.46%, 2/3/11 9,500,000 9,498,968 Time Deposits1.7% Commerzbank (Grand Cayman) 0.23%, 12/1/10 4,000,000 Total Investments (cost $237,936,173) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, these securities amounted to $102,459,269 or 43.1% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 64.9 Finance 4.0 Asset-Backed/Multi-Seller Programs 15.5 Asset-Backed/Single Seller 3.8 Asset-Backed/Banking 11.8  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 237,936,173 237,947,796 Interest receivable 71,249 Deferred assets 69,823 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(d) 18,595 Cash overdraft due to Custodian 65,764 Payable for shares of Beneficial Interest redeemed 36,000 Accrued expenses 41,302 Net Assets ($) Composition of Net Assets ($): Paid-in capital 237,915,188 Accumulated net realized gain (loss) on investments 396 Accumulated net unrealized appreciation (depreciation) on investments 11,623 Net Assets ($) Net Asset Value Per Share Institutional Shares Investor Shares Net Assets ($) 187,923,007 50,004,200 Shares Outstanding 18,791,519 5,000,000 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS From July 1, 2010 (commencement of operations) to November 30, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 216,941 Distribution feesNote 2(c) 52,412 Legal fees 35,761 Auditing fees 24,504 Registration fees 16,083 Custodian feesNote 2(d) 8,741 Trustees fees and expensesNote 2(b) 7,500 Prospectus and shareholders reports 2,841 Shareholder servicing costsNote 2(d) 2,067 Miscellaneous 16,499 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 2(a) (243,918) Lessreduction in expenses due to undertakingNote 2(a) (203) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 3 ($): Net realized gain (loss) on investments 396 Net unrealized appreciation (depreciation) on investments 11,623 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS From July 1, 2010 (commencement of operations) to November 30, 2010 (Unaudited) Operations ($): Investment incomenet 306,561 Net realized gain (loss) on investments 396 Net unrealized appreciation (depreciation) on investments 11,623 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (271,506) Investor Shares (35,055) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Institutional Shares 191,032,587 Investor Shares 50,000,000 Cost of shares redeemed: Institutional Shares (3,117,399) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period  End of Period Capital Share Transactions (Shares): Institutional Shares Shares sold 19,103,259 Shares redeemed (311,740) Net Increase (Decrease) in Shares Outstanding Investor Shares Shares sold See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from July 1, 2010 (commencement of operations) to November 30, 2010. All information reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from he funds financial statements. Institutional Investor Shares Shares Per Share Data ($): Net asset value, beginning of period 10.00 10.00 Investment Operations: Investment incomenet .02 .01 Distributions: Dividends from investment incomenet (.02) (.01) Net asset value, end of period 10.00 10.00 Total Return (%) a .18 .07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .38 .63 Ratio of net expenses to average net assets b .10 .35 Ratio of net investment income to average net assets b .41 .17 Net Assets, end of period ($ x 1,000) 187,923 50,004 a Not annualized. b Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Institutional Income Advantage Fund (the fund) is a separate diversified series ofThe Dreyfus/Laurel FundsTrust (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering seven series including the fund, which commenced operations on July 1, 2010.The funds investment objective seeks competitive interest income to the extent consistent with the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser.The fiscal year end of the fund is May 31. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of shares of Beneficial Interest in each of the following classes of shares: Institutional and Investor. Institutional shares and Investor shares are identical except for the services offered to and the expenses borne by each class. Investor shares are subject to a distribution plan adopted pursuant to Rule 12b-1 under the Act. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. To help maintain a high degree of share price stability and preserve shareholders capital, the fund will maintain an average dollar weighted portfolio maturity of 120 days or less. In addition, the fund will only buy individual securities with remaining maturities of thirteen months or less, or that have features with the effect of reducing their maturities to thirteen months or less at the time of purchase. The fund is not a money market fund and will not seek to maintain a stable net asset value.The funds share price will fluctuate and there can be no guarantee that the fund will generate higher returns than money market funds. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board ofTrustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the 14 inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Short-Term Investments   237,947,796   See Statement of Investments for additional detailed categorizations. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net; such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 16 (d) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager and the Trust, the Trust has agreed to pay the Manager a management fee computed at the annual rate of .25% of the value of the funds average daily net assets and is payable monthly.The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses (exclusive of Rule 12b-1 distribution plan fees), so that the funds expenses do not exceed an annual rate of .10% of the value of the funds average daily net assets.This undertaking by the Manager is voluntary and may be terminated at any time. The expense reimbursement, pursuant to the undertaking, amounted to $243,918 during the period ended November 30, 2010. The Manager has also undertaken to reimburse expenses in the event that current yields drop below a certain level. Such expense limitations may fluctuate daily, are voluntary and not contractual and may be terminated at any time.The reduction in expenses, pursuant to the undertaking, amounted to $203 for Investor shares and $0 for Institutional shares during the period ended November 30, 2010. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Each Board member who is not an interested person of the Trust (as defined in the Act) receives $60,000 per annum, plus $7,000 per joint Board meeting of the Trust,The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Tax-Free Municipal Funds, Dreyfus Investment Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-End Funds) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-End Funds also reimburse each Board member who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).The Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-End Funds and Dreyfus High Yield Strategies Fund. The Trusts portion of these fees and expenses are charged and allocated to each series based on net assets.Amounts required to be paid by the Trust directly to the non-interested Board members, that would be applied to offset a portion of the management fee payable by certain other series of the Trust to the Manager, are in fact paid directly by the Manager to the non-interested Board members. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Investor shares pay the Distributor for distributing its shares at an annual rate of .25% of the value of the average daily net assets of Investor shares. During the period ended November 30, 2010, Investor shares were charged $52,412, pursuant to the Plan. 18 Under its terms, the Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan. (d) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $500 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $7 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $8,741 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $2,496 for services performed by the Chief Compliance Officer. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $47,688, Rule 12b-1 distribution plan fees $10,276, custodian fees $6,993, chief compliance officer fees $1,152 and transfer agency per account fees $500, which are offset against an expense reimbursement currently in effect in the amount of $48,014. NOTE 3Securities Transactions: The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended November 30, 2010. At November 30, 2010, accumulated net unrealized appreciation on investments was $11,623, consisting of $17,575 gross unrealized appreciation and $5,952 gross unrealized depreciation. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 20 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on April 28-29, 2010, the Board considered the approval, through its renewal date of April 4, 2012, of the funds Management Agreement (Management Agreement), pursuant to which the Manager will provide the fund with investment advisory services and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that this information is applicable to the fund and that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services to be provided to the fund pursuant to its Management Agreement.The Board members also referenced information provided and discussions at previous meetings regarding the relationships the Manager has with various intermediaries and the different needs of each, the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to the different distribution channels. The Board members considered the Managers research and portfolio management capabilities.The Board members also considered that the Manager also will provide oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements, and the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 21 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. As the fund had not yet commenced operations, the Board members were not able to review the funds performance. The Board discussed with representatives of the Manager the portfolio management team and the funds investment objective and policies. The Board members reviewed comparisons of the proposed management fee to those of funds in the Lipper Ultra Short Obligation Funds category and the average and median management fees for those funds as a group.The funds contractual management fee was below the ranges of the average and median contractual advisory or adviser/administration fees of the funds in the Lipper category that are listed as having at least one institutional share class in the Lipper LANAÆ Analytical Data-First Edition 2010.The funds estimated total expense ratio was below the average and median for the Lipper category and the Expense Groups (net of any fee waivers and reimbursements). Representatives of the Manager informed the Board members that there were no other mutual funds managed by the Manager or its affiliates included in the Lipper Ultra Short Obligation Funds category and there were no other accounts managed by the Manager and/or its affiliates with similar policies and strategies as the fund. Analysis of Profitability and Economies of Scale. As the fund had not yet commenced operations, the Managers representatives were not able to review the dollar amount of expenses allocated and profit received by the Manager. The Board members considered potential benefits to the Manager from acting as investment adviser. The Board also considered whether the fund would be able to participate in any economies of scale that the Manager may experience in the event that the fund attracts a large amount of assets.The Board members noted the uncertainty of the estimated asset levels and discussed the renewal requirements for advisory agreements and their ability to review the management fee annually after an initial term of the Management Agreement. 22 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to approving the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices to be provided by the Manager are adequate and appropriate. The Board concluded that the fee to be paid by the fund to the Manager was reasonable, in light of the services to be provided, comparative expense and management fee information, and bene- fits anticipated to be derived by the Manager from its relationship with the fund. The Board determined that because the fund had not commenced operations, economies of scale were not a factor, but, to the extent that material economies of scale are not shared with the fund in the future, the Board would seek to do so in connection with future renewals. The Board members considered these conclusions and determinations, and, without any one factor being dispositive, the Board determined that approval of the funds Management Agreement was in the best interests of the fund. The Fund 23 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
